DETAILED ACTION
	This office action is in response to the continuation (CON) application filed on April 10, 2020.  This application is a CON of U.S.P. No. 10,649,144 B2.
	Claims 1-5 are pending, with claims 1 and 5 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on April 10, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (eleven (11) pages) were received on April 10, 2020.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should include continuation data.  For example, a new first paragraph should be added that lists the parent patent U.S. 10,649,144 B2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding dependent claim 3, the phrase “includes a multiplexing part close to one of the one or more second waveguides” in the claim body is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no clarity of exactly what “close to” is supposed to define in claim 3.  metes-and-bounds of such a phrase are unclear and the overall claim is indefinite.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7, and 8 of U.S. Patent No. 10,649,144 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims of the parent patent anticipate all features of pending claims 1-5, and in particular noting the “effective refractive index” and “gap” elements that are found substantially in claims 6-8 (note also “gap” in claim 5) of the ‘144 patent.  All claimed features found in claims 1-5 of the pending application are found in a combination of independent and dependent claims in the parent ’144 patent.  Applicant may file a timely terminal disclaimer in relation to the parent ‘144 in order to obviate this non-statutory double patenting rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. U.S.P. No. 8,704,447 B2, and further in view of Okayama US 2013/0223791 A1.
Regarding independent claim 1, Ide et al. U.S.P. No. 8,704,447 B2 teaches (ABS; Figures 6A, 7A, 9A, 11A, 12A, 17-21; corresponding text, in particular column 17, line 22 through column 21, line 41; column 23, line 65 through column 26, line 54; Claims) an optical multiplexing circuit comprising: a first optical waveguide inputting a first light beam with a first wavelength in a 0-th order mode; a second optical waveguide (one or more) inputting second and third light beams with second and third wavelengths in the 0-th order mode, the second and third wavelengths being different from the first wavelength and different from each other; a first coupling part converting a waveguide mode of the first light beam propagating through the first optical waveguide into a higher order mode to couple the first light beam converted into the higher order mode, such coupling part having an inherent gap (space) between waveguides; and a second coupling part converting a waveguide mode of the first light beam propagating into the 0-th order mode to couple the first light beam converted into the 0-th order mode to the second optical waveguide to transmit the second and third light beams, such second coupling part having an inherent second gap (space) between waveguides, wherein the multiplexed light beam.
Regarding independent claim 1, Ide et al. ‘447 does not expressly teach that there is multi-mode (MM) conversion waveguide provided between the first optical waveguide and the second optical waveguide, and in that the properties exist for such MM conversion waveguide in relation to the 1st and 2nd optical waveguides for coupling therebetween for the 1st, 2nd, and 3rd wavelengths to be multiplexed, and in that the properties of the MM conversion waveguide are represented as “waveguide widths of the first optical waveguide, the second optical waveguide, and the multi-mode conversion waveguide are set such that an effective refractive index of the first optical waveguide with the first light beam in the 0-th order mode is equal to an effective refractive index of the multi-mode conversion waveguide with the first light beam in the higher order mode and that effective refractive indexes of the multi-mode conversion waveguide with the second and third light beams in the higher order mode are not equal to effective refractive indexes of the second optical waveguide with the second and third light beams in the 0-th order mode.”
Okayama US 2013/0223791 A1 teaches (ABS; Figures 1-4; paragraphs [0022] – [0034], [0039] – [0048]; Claims) these particular missing features, in a wavelength-selective path switching element having a good extinction ratio, of being provided with a first optical waveguide 18 (corresponding to the "second optical waveguide"), an intermediary optical waveguide 16 (corresponding to the "multi-mode conversion equal (see paragraph [0027]), and the invention has a coupling part in which the light 22 of the first wavelength is transferred from the first optical waveguide 18 to the intermediary optical waveguide 16 so as to be propagated in multiple modes and light 24 of a second wavelength is not transferred, and a coupling part in which the light 22 of the first wavelength is transferred in a single mode from the intermediary optical waveguide 16 to the second optical waveguide 20 (paragraphs [0028] and [0039]-[0044], and Fig. 3).  Additionally, regarding the multiplex and demultiplex configurations, it would have been obvious, given the reciprocity of the lights, that the wavelength-selective path switching element disclosed in Okayama ‘791 could be used as a multiplexing element for multiplexing the light 22 of the first wavelength and the light 24 of the second wavelength.
Since Ide et al. ‘447 and Okayama ‘791 are both from the same field of endeavor, the purpose disclosed by Okayama ‘791 would have been recognized in the pertinent art of Ide et al. ‘447.
intermediate multi-mode conversion waveguide (with inherent gap or spacing) in between adjacent 1st and 2nd optical waveguides, and also to represent the features of the desired waveguide widths in operation (setting equal to, setting not equal to), in the multiplexing optical circuit device of Ide et al. ‘447 in order to improve optical coupling efficiency by incorporating the features and improvements shown by the intervening MM conversion waveguide of Okayama.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there cannot be considered any patentable distinction of independent claim 1 when considering the combined teachings of Ide et al. ‘447 and Okayama ‘791.

Regarding dependent claims 2-4, see the Written Opinion regarding Ide et al. ‘447 and Okayama ‘791, but also note that these types of selectable materials and ranges for types of waveguides (single-mode and/or multi-mode; claim 2), waveguide width configuration (as taught by the same logic in Okayama ‘791 above; claim 3), and commonly used wavelength ranges (claim 4) for these additional dependent structural limitations being obvious over the combination of such prior art.  See KSR v Teleflex, 127 S.Ct. 1727 (2007).  One having ordinary skill in the art at the time the invention was made would have recognized as an obvious design choice selecting known variables for dependent claims 2-4 that are usable with the base structure found in claim 1.  KSR.
Regarding second independent claim 5, the same rejection is presented as above to Ide and further in view of Okayama, because the “first/second inter-wave gap” limitations are broken out into their own section, however, such gaps (or negative KSR.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Applicant may file a timely terminal disclaimer in relation to the parent ‘144 in order to obviate this non-statutory double patenting rejection.  

Applicant’s cooperation is requested to amend substantial structural limitations into each independent claim 1 and 5 in order to present clear subject matter than serves to patentably
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-C:

-Reference A to Sakamoto is the parent patent document.
-Reference B to Katsuyama is pertinent to the state of the art of a multiplexer that uses at least three waveguides on chip (Figs. 12-13).
-Reference C to Fujiwara is pertinent optical coupling and splitting on chip using waveguides and multi-mode configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             February 11, 2021